Citation Nr: 1824395	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-16 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to September 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

In February 2015 the Veteran withdrew his request for a Board hearing.

In February 2018 the Veteran's representative waived RO review of the evidence associated with the claims file subsequent to the January 2014 statement of the case (SOC).


FINDINGS OF FACT

1.  In a January 2011 unappealed rating decision, the RO denied entitlement to service connection for sleep apnea.

2.  Evidence received since the January 2011 rating decision is cumulative of the evidence that was of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea.

3.  In an August 2007 decision, the Board denied entitlement to service connection for bilateral hearing loss.

4.  Evidence received since the August 2007 Board decision is cumulative of the evidence that was of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of service connection for sleep apnea.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has not been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A (2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  The appellant has not alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been associated with the record.  The Veteran has been provided VA medical examinations.  The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  

In sum, the Board is satisfied that the AOJ properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Sleep apnea

The Veteran seeks service connection for sleep apnea.  The RO denied service connection for sleep apnea in January 2011.  The Veteran did not appeal the decision.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).  Additionally, new and material evidence had not been received prior to the expiration of the appeal period following this rating decision.  38 C.F.R. § 3.156(b).  Therefore, the January 2011 rating decision is now final, and the Veteran's claim for service connection may only be reopened if new and material evidence is received. 

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

When evaluating the materiality of newly-submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  See Shade, 24 Vet. App. at 117.  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

As explained below, the Board finds that new and material evidence has not been received that is sufficient to reopen the Veteran's claim for service connection for sleep apnea.  The January 2011 rating decision denied the Veteran's claim on the basis that sleep apnea was not shown during service or for a number of years after discharge from service, and because there was no evidence that the Veteran's current sleep apnea was related to service.  The STRs contain a May 1996 Report of Medical History in which the Veteran reported frequent trouble sleeping.  The STRs contain no diagnosis of sleep apnea.  A January 2003 private medical record contains the earliest diagnosis of sleep apnea.  None of the medical evidence of record in January 2011 indicated any relationship between the Veteran's sleep apnea and service.

The evidence obtained subsequent to the final January 2011 denial of service connection for apnea includes duplicate VA and private treatment records as well as new VA and private treatment records.  These records confirm that the Veteran continues to have a sleep apnea disorder.  However, none of these records indicate any connection between the Veteran's current sleep apnea disorder and his service.  Consequently the newly obtained evidence is cumulative of the evidence of record prior to the January 2011 final rating decision.  Consequently the Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for sleep apnea.

III.  Hearing Loss

The Veteran's prior claim for service connection for bilateral hearing loss was denied by the Board in an August 2007 decision.  The Veteran submitted his request to reopen this claim in November 2011.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.

The August 2007 final Board decision denied the Veteran's claim on the basis that the Veteran had not been shown to have hearing loss in either ear as defined by VA.  See 38 C.F.R. § 3.385 (2017).  Evidence received subsequent to the August 2007 continues to confirm that the Veteran has normal hearing as defined by VA.  A January 2012 VA audiology consult found the Veteran to have normal hearing acuity and 100 percent word recognition in both ears.  The newly obtained evidence is cumulative of the evidence of record prior to the August 2007 final Board decision.  Consequently the Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for sleep apnea.  The appeal is denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  The appeal is denied.




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


